                                                    June 14, 2021


Honorable Joseph F. Bianco
Visiting United States District Judge
Eastern District of New York
United States Courthouse
100 Federal Plaza
Central Islip, New York 11722

BY ECF
                                                    Re:     United States v. Constantine
                                                            13 Cr. 607 (JFB)
Dear Judge Bianco:

                Defendant Tommy Constantine (“Constantine”) respectfully submits this letter to
provide the Court with an update on two outstanding issues before the Court. First, he has
undergone the medical testing previously described to the Court and is scheduled to receive the
results at an appointment on July 2, 2021. A supplemental update letter will subsequently be filed
with the Court. Second, co-defendant Phillip Kenner, through his standby counsel, has informed
Constantine that he is not willing to waive the attorney/client privilege. However, Kenner stated
that he would be amenable to, and assist in, any reasonable procedure put in place to expedite the
review of the relevant electronic device or devices.

               Thank you for your Honor’s consideration on these issues.

                                                    Very truly yours,

                                                    Sanford Talkin
                                                    Sanford Talkin

cc:    AUSA Matthew Haggans (by ECF)
       AUSA Saritha Komatireddy (by ECF)
       Matthew Brissenden, Esq. (by ECF)
